UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-6170



In Re:   RESTONEY ROBINSON,




                                                          Petitioner.




           On Petition for Writ of Mandamus. (CA-03-523)


Submitted:   April 30, 2004                 Decided:   August 5, 2004


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Restoney Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Restoney Robinson petitions for writ of mandamus.             He

seeks an order vacating his conviction and awarding him damages

from his former defense attorney.         Mandamus relief is available

only when the petitioner has a clear right to the relief sought and

there are no other means by which the relief sought could be

granted.    See In re First Fed. Sav. & Loan Assn., 860 F.2d 135, 138

(4th Cir. 1988); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Further, mandamus is a drastic remedy and should be used only in

extraordinary circumstances.        See Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826

(4th Cir. 1987). Mandamus may not be used as a substitute for

appeal.    See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).     The relief sought by Robinson is not available by way of

mandamus.    Accordingly, we deny the petition for writ of mandamus.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -